Title: To James Madison from John Chew, 20 October 1799
From: Chew, John
To: Madison, James


Dear Sir
Montreal 20th Octr. 1799
I wrote to You about this time last Year, informing You of my fathers death, and requesting You to give me every information in your power respecting some lands to which he had a Claim to, in Virginia. Such a length of time has now elapsed without my hearing from You that I am Sometimes in doubt, whether the letter has ever gone to hand, it was Sent from this by a Son of Mr Watts, and directed to his care—as it appears by some late letters from Mr Watts to Sir John Johnson that nothing has as yet been done in regard to the sale of the Land, I must entreat of you, on the rect. of this letter, to give me as soon as You Conveniently can every particular you may think worth Communicating relating to the property in question, and let me know, whether You think my presence would tend to expedite any measures that might be adopted for the Sale thereof. My Mother joins in presenting best respects—& I remain Dear Sir Yours Very Sincerely
John Chew
 